 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5
     Attorneys for Defendant
 6   BRIAN TURNER

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10      UNITED STATES OF AMERICA,                )   Case No. 2:20-CR-227-TLN
                                                 )
11                     Plaintiff,                )   STIPULATION AND ORDER TO AMEND
                                                 )   CONDITIONS OF RELEASE
12
                           v.                    )
13                                               )   Judge: Hon. Carolyn K. Delaney
                 BRIAN TURNER,                   )
14                                               )
                      Defendant.                 )
15                                               )
16
             IT IS HEREBY STIPULATED and agreed by and between Acting United States
17
     Attorney Phillip Talbert, through Assistant United States Attorney Jill Thomas, counsel for
18
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Mia
19
     Crager, counsel for Mr. Turner, that Condition #13 be amended temporarily to allow Mr. Turner
20
     to attend a birthday celebration for his wife on July 16, 2021.
21
             Mr. Turner was released on January 27, 2021 following his initial appearance in the
22
     Central District of California. See Dkt. 4. He made his initial appearance in this district out of
23
     custody on February 12, 2021. See Dkt. 5, 6. Since that time he has been supervised by the
24
     Pretrial Services Office in the Eastern District of California. On May 12, 2021, the Court signed
25
     a stipulation and order changing his home detention condition (#13) to a curfew condition
26
     because of Mr. Turner’s demonstrated compliance will all conditions. Dkt. 15. The curfew
27
     condition permits Mr. Turner to be outside his residence until 7:00pm. See Dkt. 14-1.
28

      Stipulation and [Proposed] Order to             -1-
      Amend Conditions of Release
 1           Mr. Turner now requests that Condition #13 be temporarily amended to allow him to

 2   extend his curfew on July 16, 2021 to 9:00pm. Mr. Turner’s wife’s birthday is on July 16, and

 3   Mr. Turner would like to attend the celebration. All other conditions will remain in place.
 4           Pretrial Services does not object to the temporary modification to Condition #13.
 5
 6                                                Respectfully submitted,
 7                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 8
     Date: July 14, 2021                          /s/ Mia Crager
 9                                                MIA CRAGER
                                                  Assistant Federal Defender
10                                                Attorneys for Defendant
                                                  BRIAN TURNER
11
12
13   Date: July 14, 2021                          PHILLIP TALBERT
                                                  Acting United States Attorney
14
                                                  /s/ Jill Thomas
15                                                JILL THOMAS
                                                  Assistant United States Attorney
16                                                Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to           -2-
      Amend Conditions of Release
 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: July 14, 2021
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to              -3-
      Amend Conditions of Release
